Case: 14-13152     Date Filed: 07/21/2015   Page: 1 of 18


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13152
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:14-cr-20156-KMM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                          versus

GESER DUGAROV,
a.k.a. Alan Goldberg,
a.k.a. Chingis Dashitsyrenov,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (July 21, 2015)

Before TJOFLAT, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-13152    Date Filed: 07/21/2015   Page: 2 of 18


      Defendant Geser Dugarov appeals his 60-month sentence, which the district

court imposed after he pled guilty to conspiring to transport stolen vehicles and

vessels in interstate and foreign commerce, in violation of 18 U.S.C. § 371. On

appeal, Defendant argues that the district court erred by imposing a four-level

enhancement for his leadership role in the conspiracy. He also argues that, in

determining the loss amount, the district court erred by holding him accountable

for the theft of an expensive boat: the “Baby J.” After careful review, we affirm

Defendant’s sentence.

                                  I. Background

      A.     Underlying Offense Conduct

      A factual proffer, agreed to by both the Government and Defendant and

provided to the district court when Defendant entered his plea of guilty, indicated

that Defendant was part of a scheme to steal high-end automobiles and boats to sell

to buyers located in Russia and Eastern Europe. The organization paid straw

purchasers to buy the automobiles, then replaced the vehicle identification

numbers, created fictitious title papers, and resold the automobiles overseas.

Thereafter, the straw purchasers reported the automobiles as stolen in order to be

relieved from further payments to the lien holders.

      Based on records obtained by the FBI from an export company/freight

forwarding company, Defendant was responsible for sending at least eight vehicles


                                          2
              Case: 14-13152    Date Filed: 07/21/2015    Page: 3 of 18


overseas. Defendant provided the export company with fraudulent titles that made

the vehicles appear to have clean titles. Defendant also escorted two of the

vehicles to the port for shipment overseas. The FBI interviewed the “owners” of

each of the vehicles shipped overseas, who admitted to acting as straw purchasers

and to falsely reporting the vehicles as stolen. A search of Defendant’s apartment

revealed keys for a stolen Mercedes Benz, $119,000 in cash in a plastic bag, a

fraudulent title for the stolen Mercedes Benz, the license plate to an Audi that had

been reported as stolen, shipping documents including fake titles, and laptops

containing photos of a fraudulent title for the stolen Audi and a dock receipt.

      Agents recorded a conversation between Defendant, Denis Polenov (an

unindicted member of the conspiracy), and a confidential informant (“CI”). In that

conversation, Polenov and Defendant discussed the possibility of the CI acting as a

straw purchaser for a car that Polenov and Defendant wanted to obtain and sell

overseas. Polenov and Defendant wanted to use the car to check a shipping route

and, if that route worked, the organization would then start sending more cars via

the route. Polenov stressed to the CI the importance of waiting three or four

months after turning over the vehicle to Polenov or Dugarov to report the vehicle

stolen.

      In a recorded conversation between Defendant and a second CI, Defendant

could be heard asking the CI if he was willing to steal two boats from a boat


                                          3
             Case: 14-13152     Date Filed: 07/21/2015   Page: 4 of 18


dealership. The CI declined the offer, but later learned from Defendant that the

two boats had been stolen. Then after the stolen boats were recovered, Defendant

lamented to the CI that because the boats had not been successfully exported,

Defendant would not be paid by the intended purchaser, meaning Defendant would

be unable to pay the thieves.

      Defendant was also involved in the December 2011 theft of an expensive

boat named “Baby J.” After being reported stolen by its owner, the “Baby J” was

found in Mexican territorial waters with two cohorts of Defendant on board: Oleg

Denisov and Vladimir Galkin. Denisov and Galkin told Mexican law enforcement

that they had paid Defendant to rent the “Baby J” and that Denisov had signed a

rental contract with Defendant. A signed copy of some contract between the men

and a copy of Defendant’s passport were found during a search of the boat.

Denisov and Galkin made bond in Mexico, but fled the country. A third CI

recorded a conversation between Denisov, Galkin, and Defendant, in which (1)

Defendant discussed Denisov and Galkin’s arrest, (2) Defendant indicated he was

upset with Denisov and Galkin for giving his name to the Mexican authorities, and

(3) Defendant discussed the fact that he had already been paid for the “Baby J,” but

was unable to deliver it because it had been seized.

      Defendant was indicted for one count of conspiring to transport stolen

vehicles and vessels in interstate and foreign commerce, three counts of


                                          4
             Case: 14-13152     Date Filed: 07/21/2015   Page: 5 of 18


transporting a stolen vessel in interstate and foreign commerce, one count of

conspiring to transport stolen goods worth $5,000 or more in interstate and foreign

commerce, and seven counts of transporting stolen goods worth $5,000 or more in

interstate and foreign commerce. Pursuant to a written plea agreement, Defendant

pled guilty to the conspiracy count.

      B.     Presentence Investigation Report (“PSR”) and Sentencing Hearing

      After Defendant entered his guilty plea, the probation office prepared

Defendant’s PSR and calculated a base offense level of six under U.S.S.G.

§ 2B1.1(a)(2). Because the probation office determined that the amount of loss

was more than $1,000,000 but not more than $2,500,000, Defendant received a 16-

level enhancement under § 2B1.1(b)(i)(I). The probation office also applied three

separate two-level enhancements finding that (1) the offense involved receiving

stolen property and the defendant was in the business of receiving and selling

stolen property; (2) a significant portion of the offense was committed outside of

the United States and/or involved sophisticated means; and (3) the offense

involved an organized scheme to steal vehicles, pursuant to § 2B1.1(b)(4),

(b)(10)(B) or (C), and (b)(14)(A), respectively. Additionally, Defendant received a

four-level enhancement as an organizer or leader of criminal activity that involved

five or more participants, pursuant to § 3B1.1(a). Lastly, the probation office

applied a three-level acceptance-of-responsibility reduction, pursuant to § 3E1.1(a)


                                          5
               Case: 14-13152        Date Filed: 07/21/2015      Page: 6 of 18


and (b), which yielded a total offense level of 29. With a criminal history category

of I, Defendant’s guideline range was 87 to 108 months’ imprisonment. This

guideline range exceeded the statutory maximum of 60 months applicable to the

conspiracy count for which Defendant had pled guilty.

       Prior to and at his sentencing hearing, Defendant objected to the 4-level

leadership enhancement and the 16-level loss enhancement. As to the leadership

enhancement, Defendant argued that there was no evidence that he directed,

managed, and compensated the straw purchasers as alleged in the PSR. Instead, he

asserted that he was merely part of a broader conspiracy and had been acting under

the directions of others. The district court overruled this objection, relying on the

factual proffer that Defendant had agreed was correct, and the inferences that could

be derived from that proffer.

       As to the loss enhancement, Defendant argued that the value of the “Baby J”

($1,200,000) should not be included in his loss amount because he had not

conspired to steal the “Baby J.” 1 In trying to explain why he was not complicit in

that theft, notwithstanding evidence that indicated that he was, Defendant offered a

very complicated explanation. He did not deny that after identifying the boat, he

       1
         Were the value of the “Baby J” subtracted from the loss calculation, the loss
enhancement would have been decreased from 16 to 14 levels. Defendant also disputed at
sentencing the valuation of the other two boats that he had conspired to steal, but the district
court overruled this objection. By not raising an argument on appeal contesting the valuation of
these other two boats, Defendant has abandoned this issue. See Access Now, Inc. v. Sw. Airlines
Co., 385 F.3d 1324, 1330 (11th Cir. 2004).


                                                6
              Case: 14-13152      Date Filed: 07/21/2015   Page: 7 of 18


had contacted Denisov and Galkin with an offer to show it to them so that they

might later steal it. Nor did he deny that Denisov and Galkin did show up, look at

the boat, indicate that they would steal it, and also pay Defendant what would

appear to be a “finder’s fee” of $7,500. Finally, he did not deny that Denisov and

Galkin did, in fact, later steal the “Baby J.”

      What he argued to that district court was that, although all of the above

happened, it had actually been his plan that Denisov and Galkin would show up

with $140,000 to rent the boat from Defendant (before later coming back to steal

it) at which time two other cohorts of Defendant’s, Daniel and Orlov, would appear

and rob Denisov of the $140,000 that he was bringing with him. Bottom line:

Defendant claimed before the district court that it was never his intention for the

“Baby J” to actually be stolen, but stolen it was.

      The district court was unpersuaded by Defendant’s argument that he should

not be held accountable for the theft of the “Baby J,” and it held him accountable

for the loss amount attributable to the theft of that boat. The court found that, even

on the facts admitted by Defendant, the theft of the “Baby J” was reasonably

foreseeable and Defendant was an important force in making that happen. The

district court’s rulings resulted in a guideline range of 87-108 months’

imprisonment. But, as the statutory maximum for the conspiracy count was five




                                            7
                Case: 14-13152       Date Filed: 07/21/2015       Page: 8 of 18


years, the latter was the highest sentence the court could impose. After considering

the § 3553(a) factors, the court sentenced Defendant to 60 months’ imprisonment.

                                        II. Discussion

       A.      Leadership Enhancement

       Defendant argues on appeal that the district court erred in applying the four-

level leadership enhancement because there was no evidence that he led or directed

any other members of the conspiracy. The Government contends that ample

evidence exists to support this enhancement. 2 We review a court’s enhancement of

a defendant’s offense level based on the latter’s role as an organizer or leader for

clear error. United States v. Rendon, 354 F.3d 1320, 1331 (11th Cir. 2003). There

is “no clear error in cases in which the record supports the district court’s

findings.” United States v. Petrie, 302 F.3d 1280, 1290 (11th Cir. 2002).
       2
           In his appellate brief, Defendant states that Government counsel at sentencing agreed
that his objection to the loss enhancement should be sustained. That assertion is accurate only to
a point. Initially, the Assistant United States Attorney (“AUSA”), Ms. Botero, who was pinch-
hitting for the AUSA who had previously handled the case, Mr. Dobbins, informed the court of
her understanding that Dobbins had previously agreed that Defendant should not receive the loss
enhancement. The district court probed AUSA Botero as to why the Government would take
this position, given that it appeared to the court that the enhancement should apply. Botero
responded that she could not explain why Dobbins took this position as Botero had likewise
initially thought that the enhancement should apply and had originally submitted a response to
that effect to the probation officer, before learning of Dobbins’ reported position. Further, the
agent likewise thought the enhancement should apply. But because Dobbins, who was on
vacation in Siberia, was unreachable, Botero could not respond to the court’s question.
Nevertheless, she wanted to honor any promise that another AUSA may have made. Which she
clearly did throughout the proceeding.

        The district court did not feel obliged to accede to whatever position Dobbins may have
said he would take. And, in fact, Defendant has made no allegation of a breach of a plea
agreement on this matter. Indeed, the plea agreement contains no representation regarding the
Government’s position on a leadership enhancement.
                                                8
              Case: 14-13152     Date Filed: 07/21/2015     Page: 9 of 18


      The Sentencing Guidelines call for a four-level enhancement where “the

defendant was an organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a). Factors that

courts should consider when determining whether to apply this enhancement

include: (1) the exercise of decisionmaking authority; (2) the nature of

participation in the commission of the offense; (3) the recruitment of accomplices;

(4) the claimed right to a larger share of the fruits of the crime; (5) the degree of

participation in planning or organizing the offense; (6) the nature and scope of the

illegal activity; and (7) the degree of control and authority exercised over others.

Id. § 3B1.1, comment. (n.4). “There is no requirement that all of the

considerations have to be present in any one case.” United States v. Caraballo,

595 F.3d 1214, 1231 (11th Cir. 2010) (citation omitted).

      Evidence that the defendant recruited and instructed participants in the

conspiracy is sufficient to support a leadership enhancement. United States v.

Ndiaye, 434 F.3d 1270, 1304 (11th Cir. 2006). “Section 3B1.1 requires the

exercise of some authority in the organization, the exertion of some degree of

control, influence, or leadership.” Id. (citation omitted). A defendant’s

management of assets, standing alone, is insufficient to support an enhancement

under § 3B1.1. United States v. Glover, 179 F.3d 1300, 1302-03 (11th Cir. 1999).




                                           9
               Case: 14-13152       Date Filed: 07/21/2015       Page: 10 of 18


       Here, Defendant does not dispute that the “criminal activity involved five or

more participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a). Rather, he

disputes his role as a leader. Based on Defendant’s factual proffer and the

recorded undercover conversations with him, we disagree. Instead, we conclude

that the district court reasonably concluded that Defendant recruited and instructed

the straw buyers who purchased the automobiles that he caused to be shipped

overseas and that were attributed to him at sentencing. Indeed, an undercover

recorded conversation reflected that Defendant and Polenov attempted to recruit a

CI to act as a straw purchaser of a specific vehicle that Defendant and Polenov then

planned to take and sell overseas. During that conversation, they directed the CI as

to what he would be expected to do. Another conversation reflected that

Defendant attempted to recruit a different CI to steal two boats from a dealership in

Miami. While supervision of a government informant would be insufficient, by

itself, to permit a role enhancement, 3 one can reasonably infer that Defendant

similarly interacted with the real straw buyers who purchased the vehicles at issue

in this case. In fact, the factual proffer indicates that after Defendant’s failed

attempt to recruit the CI to steal the two boats, he recruited another individual who

       3
          To receive an enhancement under § 3B1.1, a defendant must have acted as the
supervisor, leader, or manager of another participant. United States v. Martinez, 584 F.3d 1022,
1026 (11th Cir. 2009); U.S.S.G. § 3B1.1, comment. (n.2) A confidential informant, however,
cannot count as a participant because he is not criminally responsible for the commission of the
offense. U.S.S.G. § 3B1.1, comment. (n.1); see United States v. Griffin, 945 F.2d 378, 384 n.6
(11th Cir. 1991).


                                               10
             Case: 14-13152     Date Filed: 07/21/2015   Page: 11 of 18


did in fact steal the boats and Defendant was responsible for paying this person.

Moreover, Defendant has not indicated that anyone other than he and Polenov were

involved in the recruitment and instruction of the straw purchasers.

      In addition to Defendant’s role in the recruitment, instruction, and payment

of straw purchasers, the nature of Defendant’s participation in the offense also

supports the conclusion that Defendant was an organizer or leader in the

conspiracy. See U.S.S.G. § 3B1.1, comment. (n.4). Simply put, the factual proffer

reflects that Defendant was involved in almost every step of the scheme. The

recorded conversation between Defendant, Polenov, and a CI reflected that

Defendant was involved with Polenov in the discovery and development of the

shipping routes used to send the vehicles overseas. Defendant was also involved in

the actual shipment of the vehicles. He made the arrangements with the export

company for the shipment of the automobiles overseas, provided the company with

fraudulent titles, and escorted the automobiles to the port when they were shipped.

Finally, it was Defendant who received payment for the stolen vehicles once they

were received overseas. As the leader of the operation, Defendant coordinated

with the straw buyers he had recruited and trained.

      Given the extensive nature of Defendant’s involvement in every aspect of

the offense, including his recruitment of straw buyers and direction to them as to

which automobiles to acquire and how to explain the later loss of those vehicles,


                                         11
             Case: 14-13152     Date Filed: 07/21/2015    Page: 12 of 18


the district court did not clearly err in finding that Defendant was a leader. See

Ndiaye, 434 F.3d at 1304; U.S.S.G. § 3B1.1, comment. (n.4). Further, that

Defendant shared the role of leader in the conspiracy with Polenov does not shield

him from the leadership enhancement. See United States v. Vallejo, 297 F.3d

1154, 1169 (11th Cir. 2002) (“The defendant does not have to be the sole leader or

kingpin of the conspiracy in order to be considered an organizer or leader within

the meaning of the Guidelines.”). Accordingly, we discern no clear error in the

district court’s imposition of the four-level leadership enhancement.

      B.     Amount of Loss

      The district court calculated the amount of loss as $1,679,000, which

included the value of the automobiles ($159,000), the value of the two less

expensive boats ($320,000), and the value of the “Baby J” ($1,200,000).

Defendant argues that the district court erred in holding him responsible for the

value of the “Baby J.” In essence, Defendant argues that his jointly undertaken

criminal activity was not with Denisov and Galkin, whom he solicited to steal the

boat, but instead was with Daniel and Orlov, who purportedly were planning to rob

Denisov and Galkin before they could actually steal the boat. We review the

district court’s determination regarding the amount of loss for clear error. United

States v. Rodriguez, 751 F.3d 1244, 1255 (11th Cir. 2014).




                                          12
             Case: 14-13152     Date Filed: 07/21/2015    Page: 13 of 18


      Section 2B1.1 of the Sentencing Guidelines instructs courts to increase a

defendant’s offense level based on the loss attributable to that defendant. U.S.S.G.

§ 2B1.1(b). Under U.S.S.G. § 1B1.3, the district court may hold conspiracy

participants responsible for the losses that result from the reasonably foreseeable

acts of co-conspirators done in furtherance of the conspiracy. United States v.

Hunter, 323 F.3d 1314, 1319 (11th Cir. 2003). A defendant is accountable for the

conduct of others involved in the conspiracy if that conduct was both: (1) in

furtherance of the jointly undertaken criminal activity; and (2) reasonably

foreseeable in connection with that criminal activity. U.S.S.G. § 1B1.3(a)(1)(B).

A jointly undertaken criminal activity is a criminal plan or scheme undertaken by

the defendant together with others, even if not charged as a conspiracy. Id.

§ 1B1.3(a)(1)(B), comment. (n.2). Whether the defendant assisted in designing

and executing the scheme is a relevant factor in determining if an activity is jointly

undertaken. Hunter, 323 F.3d at 1321.

      In determining a defendant’s liability for the acts of others, the district court

“must first make individualized findings concerning the scope of criminal activity

undertaken by a particular defendant.” Id. at 1319 (quotation marks omitted).

“Only after the district court makes individualized findings concerning the scope of

criminal activity the defendant undertook is the court to determine reasonable

foreseeability.” Id. That being said, “a sentencing court’s failure to make


                                          13
             Case: 14-13152     Date Filed: 07/21/2015    Page: 14 of 18


individualized findings regarding the scope of the defendant’s activity is not

grounds for vacating a sentence if the record support[s] the court’s determination

with respect to the offense conduct, including the imputation of others’ unlawful

acts to the defendant.” Petrie, 302 F.3d at 1290.

      What is “[r]easonably foreseeable” is not limited to actions that were

expressly agreed to by the co-conspirators. United States v. Martinez, 924 F.2d

209, 210 n.1 (11th Cir. 1991). Rather, “[an act is] reasonably foreseeable [if it is] a

necessary or natural consequence of the unlawful agreement.” Id. (quotation

marks and citation omitted).

      As noted in the background discussion above, and as agreed to by Defendant

in his factual proffer, less than a month after the owner of the “Baby J” reported it

stolen, Denisov and Galkin were discovered on the boat in Mexican waters.

Investigation by Mexican authorities and the FBI tied Defendant to this theft.

Specifically, when Denisov and Galkin were found on board the stolen boat, they

told authorities that they had rented the boat from Defendant. During a search of

the boat, Mexican authorities found some sort of contract between Defendant and

Denisov, as we well as a copy of Defendant’s passport. After receiving a bond,

Denisov and Galkin fled Mexico, but later an FBI informant recorded a

conversation between Defendant, Denisov, and Galkin during which the men

discussed the arrest in Mexico. The men discussed the fact that Defendant had


                                          14
               Case: 14-13152    Date Filed: 07/21/2015   Page: 15 of 18


already been paid for the “Baby J,” but could not now deliver it because Mexican

authorities had seized it. Further, Defendant was upset that Denisov and Galkin

had given Mexican authorities his name.

         The above evidence, particularly the taped conversation, would seem to

provide an adequate basis for concluding that Defendant had engaged in jointly-

undertaken activity with the above two individuals to steal the boat, and later sell

it. If so, Defendant could properly be held responsible for the loss amount

attributable to the theft of the boat. But, at sentencing, Defendant added a factual

twist to the story. As for his role in this theft, Defendant admitted that he had seen

the boat in a marina in Miami-Dade County and had summoned Denisov and

Galkin to the site to suggest to them that they steal it. According to Defendant,

Denisov and Galkin indicated that they would steal the boat; and, for reasons that

Defendant does not well explain, Defendant says that they gave him $7,500.

Thereafter, Denisov and Galkin presumably stole the “Baby J,” because a month

later, the boat was stolen and then later found in Mexican waters with them on

board.

         None of the above seems very helpful to Defendant in avoiding a connection

with the theft, but he added one more wrinkle at the sentencing hearing to his

version of events. At sentencing, in an explanation that is rather hard to follow,

Defendant testified that he was lying to Denisov and Galkin when he told them that


                                          15
             Case: 14-13152     Date Filed: 07/21/2015    Page: 16 of 18


he wanted them to come to the marina to check out the “Baby J” for purposes of

later stealing it. Instead, Defendant said at sentencing, he anticipated that they

would bring $140,000 with them to “rent” the boat from him, at which point, when

they showed the money, they would then be robbed by two other cohorts of

Defendant’s: Daniel and Orlov. From all the above, Defendant argues that it was

not reasonably foreseeable to him that Denisov and Galkin would not be robbed,

when they arrived to inspect the boat, and therefore it was not reasonably

foreseeable to him that they would later come back and steal the boat, which, of

course, was the suggestion that Defendant had originally made to them at the

outset. (It is also not clear why Denisov and Galkin could not have come back

later and stolen the boat, even if they had earlier been robbed).

      The district court did not sort through these factual variables and make a

finding as to which one he found to be most credible, based on the undisputed

evidence in the factual proffer, the testimony of Defendant, and the testimony of

the FBI agent. Had the court made a finding, for example, that the taped

discussion indicated that Defendant must have been involved in the theft of the

boat—else why would he have already sold the boat to someone else—then this

present discussion would be at an end, because such a finding would clearly

support an inference that Defendant was involved in the taking of this boat.




                                          16
             Case: 14-13152     Date Filed: 07/21/2015   Page: 17 of 18


      Instead, of making a specific factual finding as to the accuracy of

Defendant’s rather hard-to-follow story about his interaction with Denisov, Galkin,

and others, which the district court characterized as “self-serving” and “given to

minimize his role,” the court announced that it was satisfied that Defendant should

be held responsible for the loss amount attributable to the “Baby J” theft “for a

couple of reasons.” The first reason was that, even assuming the truth of

Defendant’s testimony—that he brought Denisov and Galkin to the marina under a

pretext of offering up to them a boat to be stolen, while actually thinking that they

would be robbed by Orlov and Daniel—Defendant’s explanation could not negate

the fact it was he who solicited Denisov and Galkin to steal the boat, meaning it

was entirely foreseeable to him that they would do exactly that. And in fact they

did later steal the boat. Further, when Denisov and Galkin showed up at the

marina, but did not get robbed, instead telling Defendant that they would steal the

boat and giving him $7,500 apparently as a finder’s fee, their future theft of the

boat was no longer just foreseeable to Defendant; it was now virtually inevitable.

Indeed, when one arranges for Russian organized crime members to steal a boat,

one had best anticipate that they are not kidding around. See Martinez, 924 F.2d at

210 n.1.

      The district court also offered a second reason why Defendant’s objection to

inclusion of this loss amount would not affect the sentence, when it indicated that it


                                          17
                Case: 14-13152   Date Filed: 07/21/2015    Page: 18 of 18


would impose a 60-month sentence even if it sustained the Defendant’s objection

to a four-level enhancement. Specifically, a four-level subtraction from the PSR’s

calculations would have resulted in an offense level of 25, with an advisory

guidelines range of 57-71 months, and a statutory cap of 60 months. In other

words, at best, Defendant was looking at a 57-60 month range. Just prior to

imposing the sentence, the court indicated that even with a four-level reduction,

Defendant would be looking at a 60-month sentence “under any circumstance.”

We have held that a Guidelines calculation error is harmless when (1) the record

includes evidence that the district court would have reached the same result even if

it had decided the Guidelines issue the other way, and (2) the sentence imposed

would be reasonable even if the Guidelines issue had been decided that other way).

See United States v. Keene, 470 F.3d 1347, 1349 (11th Cir. 2006).

      For all the above reasons, we find no reversible error in the district court’s

decision to include the loss attributable to the theft of the “Baby J” in its guideline

calculations.

                                   III. Conclusion

      For all the reasons above, Defendant’s sentence is AFFIRMED.




                                           18